—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Elkins, J.), dated January 29, 1997, which, upon a fact-finding order of the same court, dated March 1, 1996, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of criminal mischief in the fourth degree and unauthorized use of a motor vehicle in the third degree, an order of the same court dated March 1, 1996, placing the appellant on probation for 12 months, and the appellant’s admission that he violated a condition of his probation by failing to report to his probation officer, placed him with the Division for Youth for a period of up to 12 months.
Ordered that the order is affirmed, without costs or disbursements.
We disagree with the appellant’s contention that his place*384ment should have been less restrictive. The Family Court has broad discretion in entering dispositional orders (see, Family Ct Act § 141). Here, the Family Court carefully considered the least restrictive alternatives to the appellant’s placement, consistent with the best interests of the juvenile and the need for protection of the community (see, Family Ct Act § 352.2; Matter of Katherine W., 62 NY2d 947; Matter of Jason W., 207 AD2d 495). Accordingly, it cannot be said that the Family Court improvidently exercised its discretion in placing the appellant with the Division for Youth (see, Matter of Jamil W., 184 AD2d 513). Miller, J. P., Pizzuto, Goldstein and Florio, JJ., concur.